DETAILED ACTION
Claims 1-17 were rejected in Office Action mailed on 08/26/2021.
Applicant filed a response, amended claims 1, 7, 8 and 13-17, cancelled claim 2-4 and 9, and added claim 18 on 02/27/2022.
Claims 1, 5-8 and 10-18 are pending.
Claims 1, 5-8 and 10-18 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 8, recites a phrase “the atomic ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “an atomic ratio”.

Claim 1, line 8, recites a phrase “on the nanomaterial”. It is suggested to amend the phrase to “in the metal oxide semiconductor nanomaterial”.

Claim 1, line 9, recites a phrase “the surface region”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a surface region”.

Claim 1, lines 12-13, recites a phrase “a soluble metal salt A and a soluble metal salt B independently selected from a group consisting of zinc, copper, and combinations thereof”. To ensure clarity, it is suggested to amend the phrase to “a soluble metal salt A and a soluble metal salt B, wherein a metal of the soluble metal salt A and a metal of the soluble metal salt B are independently selected from a group consisting of zinc, copper, and combinations thereof”.

Claim 1, line 19, recites a phrase “1 hours”. It is suggested to amend the phrase to “1 hour”.

Claim 8, line 1, recites a phrase “the concentration”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a concentration”.

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 18-19, recite a limitation “wherein the duration for forming the insoluble metal oxide semiconductor nanomaterial is up to 1 hours”. However, the specification only discloses “The duration of the reaction may range from about 5 minutes to about 6 hours. In some embodiments, the duration of the reaction may range from about 5 minutes to about 6 hours, from about 15 minutes to about 4 hours, or from about 20 minutes to about 1 hour. In a preferred embodiment, the duration for preparing the insoluble metal oxide semiconductor precursor may be about 30 minutes.” (specification, [0069]). There is no support to broadly recite the duration for forming the insoluble metal oxide semiconductor nanomaterial being up to 1 hours (e.g. 20 seconds), as presently claimed.

Regarding dependent claims 5-8 and 10-18, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, recites a phrase “the zinc oxide impurities”. However, this phrase lacks antecedent basis and it is unclear what the phrase refers to, i.e., the ZnO recited in claim 1, line 2, or an additional zinc oxide that is considered impurities, etc. The examiner interprets the phrase refers to the ZnO recited in claim 1, line 2, i.e., wherein the ZnO is zinc oxide impurities. Interpretation is speculative. Clarification is requested.

Claim 1, line 19, recites a phrase “forming the insoluble metal oxide semiconductor nanomaterial”. However, it is unclear what the phrase refers to, i.e., the metal oxide semiconductor nanomaterial recited in the preamble (claim 1, lines 1-2), or the insoluble metal oxide semiconductor nanomaterial precursor recited in claim 1, line 18. The examiner interprets the phrase refers to the insoluble metal oxide semiconductor nanomaterial precursor recited in claim 1, line 18. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 5-8 and 10-18, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al., Co-precipitated copper zinc oxide catalyst for ambient temperature carbon monoxide oxidation: effect of precipitate ageing on catalyst activity, Phys. Chem. Chem. Phys., 2002, 4, 5915-5920 (Whittle).
Regarding claims 1 and 18, Whittle discloses a copper zinc oxide, formed by co-precipitation from the nitrates (i.e., a method for preparing a metal oxide semiconductor material) (Whittle, page 5915, Abstract); wherein electron micrographs of the catalyst precursors (i.e., precursors of the copper zinc oxide) and data in Table 3 show the copper zinc oxide is nanomaterial (Whittle, Page 5917, Figure 2; page 5919, Table 3).

Whittle further discloses in Catalyst preparation, catalysts were prepared using a co-precipitation technique; aqueous solutions of Cu(NO3)2·3H2O and Zn(NO3)2·6H2O (reading upon providing a first aqueous solution comprising a soluble metal salt A and a soluble metal salt B independently selected from a group consisting of zinc, copper, and combinations thereof) were premixed (Whittle, Page 5915 Section "Catalyst preparation").

Whittle further discloses an aqueous solution of Na2CO3 was added to the continuously stirred flask  and then a precipitation was formed (reading upon providing a second aqueous solution comprising at least one soluble anion source, and adding the second aqueous solution to the first aqueous solution to form an insoluble metal oxide semiconductor nanomaterial precursor) (Whittle, Page 5915 Section "Catalyst preparation"). 
As is known to one of ordinary skill in the art, Na2CO3 and sodium bicarbonate, potassium bicarbonate, ammonium bicarbonate are all salts of carbonic acid. Carbonic acid salts dissociate in aqueous solution to provide carbonate anions and hydrogen carbonate anions, which further dissociates to carbonate anions. In this case, the disclosed Na2CO3 provides carbonate as a soluble anion source and the claimed sodium bicarbonate, potassium bicarbonate, and ammonium bicarbonate provide hydrogen carbonate (and subsequently, carbonate) as soluble anion sources. Carbonate ions and hydrogen carbonate ions are similar in structure and property as they both combine with metal salts to form insoluble precipitates. Therefore, Na2CO3 is considered similar in structure with sodium bicarbonate, potassium bicarbonate and ammonium bicarbonate in the context of acting as a soluble anion source.
Thus, absent showings of unexpected results or criticality associated with using sodium bicarbonate, potassium bicarbonate, ammonium bicarbonate, or combinations thereof, one of ordinary skill in the art before the effective filling date of the claimed invention would have found that the teachings of Whittle utilizing Na2CO3 as a soluble anion source in the precipitation of metal nanoparticles made obvious the use of at least one soluble anion source comprising sodium bicarbonate, potassium bicarbonate, ammonium bicarbonate, or combinations thereof as claimed in the expectation that compounds similar in structure will have similar properties in the context of acting as an anion source. (MPEP § 2144.09).

Whittle further discloses a systematic set of copper zinc oxide catalyst precursors were prepared by co-precipitation of the nitrates with aqueous sodium carbonate and aged for a range of times (0-300 min) (Whittle, page 5916, right column, 1st paragraph); specifically, aging times of 0, 30 and 60 mins (reading upon wherein the duration for forming the insoluble metal oxide semiconductor nanomaterial is up to 1 hours) (Whittle, page 5916, right column, Table 1).

Whittle further discloses the precipitate was recovered by filtration, dried in air and subsequently calcined in static air (550°C for 6 h) to product the catalyst (Whittle, Page 5916, left column, 1st paragraph).

Whittle further discloses the copper zinc oxides precursors, aged for between 0-300 min, were calcined in air (550°C for 6 h), and the calcined samples were examined by XRD, and the XRD patterns were all similar and could be assigned to CuO and ZnO reflections in all cases; and Zn was also found to exist in solid solutions with the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure and wherein the nanomaterial exhibits a chemical formula of CuO1-x/ZnOx) (Whittle, page 5918, right column 1st paragraph).
Furthermore, the recitation in the claims that the method is “for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Whittle discloses the preparation method as presently claimed, it is clear that the preparation method of Whittle would be capable of performing the intended use, i.e. for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Regarding claim 8, as applied to claim 1, Whittle further discloses aqueous solutions of Cu(NO3)2·3H2O (0.25 mol*L-1) and Zn(NO3)2·6H2O) (0.25 mol*L-1) (i.e., the concentration of soluble metal salt A and the soluble metal salt B is 0.25 mol/L (Whittle, Page 5915 Section "Catalyst preparation"). 

Regarding claim 11, Whittle further discloses an aqueous solution of Na2CO3 (0.25 mol/L) (Whittle, Page 5915 Section "Catalyst preparation").

Regarding claim 13, Whittle further discloses a systematic set of copper zinc oxide catalyst precursors were prepared by co-precipitation of the nitrates with aqueous sodium carbonate at 70°C and aged for a range of times (Whittle, page 5916, right column, 1st paragraph). Whittle does not disclose that the temperature of the first solution is from about 10°C to about 65°C.
However, Whittle discloses that the temperature can be optimized to achieve a desired catalytic activity (Whittle, page 5920, left column, middle paragraph, lines 3-6); thus, temperature is recognized as a result-effective variable as taught by Whittle. Whittle further discloses the temperature of the first solution is 70°C (Whittle, Page 5916 Section "Catalyst precursor characterisation" lines 2-3).
Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experiment. (MPEP § 2144.05 IIA). Absent showings of unexpected results or criticality with the claimed temperature range, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to optimize the temperature range through routine experimentation in order to improve product performance or process efficiency. Therefore, it would be obvious for people having ordinary skill in the art before the effective filing date of the claimed invention to select the claimed temperature range of “from about 10°C to about 65°C” through routine experimentation, in order to optimize product performance or process efficiency.
Additionally, the disclosed 70°C is considered to be within the range of “about 65°C” by one of ordinary skill in the art and therefore, Whittle’s disclosure of 70°C would read on the broadly claimed range of from “about 10°C to about 65°C”.

Regarding claim 14, as applied to claim 1, Whittle further discloses that an aqueous solution of Na2CO3 (0.25 mol*L-1) was added to a continuously stirred flask until pH 7.0 was attained (Whittle, Page 5915 Section "Catalyst preparation") and the pH was maintained constant at 7.0 (Whittle, sentence spanning pages 5915-5916).

Regarding claim 15, as applied to claim 1, the claimed limitation “the temperature of step (e) may range from about 40°C to about 120°C” is optional because “may” indicates the claimed limitation is not required. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP §2111.04 I.  However, assuming Applicant intended to require this limitation, Whittle further discloses that the filtered material is dried at 120°C (Whittle, Page 5916 Section "Catalyst preparation").

Regarding claim 17, as applied to claim 1, claim 17 recites the clause “where the percent yield of the metal oxide semiconductor nanomaterial ranges from 5 to 12 g/L”. The clause is construed to be an intended result from the practice of the claimed method and does not require any active steps to be performed. Therefore, the clause is not considered a patentable limitation and is of no significance to claim construction. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP § 2111.04. The court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle as applied to claim 1 above, and further in view of U. R. Pillai et al., Copper-zinc oxide and ceria promoted copper-zinc oxide as highly active catalyst for low temperature oxidation of carbon monoxide, Applied Catalysis B: Environmental, 2006, 65, 110-117 (Phillai).
Regarding claim 5, as applied to claim 1, Whittle further discloses that the catalytic activity of copper zinc oxide can be advantageously influenced by ageing of the copper zinc oxide precipitate formed (Whittle, page 5918, Section “Discussion”). Whittle does not explicitly disclose that the first aqueous solution further comprises one or more different soluble metal salts other than the soluble metal salt A and the soluble metal salt B.
With respect to the difference, Pillai teaches the preparation and properties of copper-zinc oxide catalysts by precipitation (Pillai, Page 110, Abstract, line 1). Pillai specifically teaches the use of one more soluble salt (Pillai, Page 111, Section 2.1 “Catalyst preparation”, line 16, Ce(NO3)3·2.5H2O) in addition to a soluble metal salt A and a soluble metal salt B (Pillai, Page 111, Section 2.1 “Catalyst preparation”, line 6, Cu(NO3)2·2.5H2O and Zn(NO3)2·6H2O) in the preparation of  ceria containing copper oxide-zinc oxide catalysts (Pillai, Page 111, Section 2.1 “Catalyst preparation”, lines 14-15). Please note, Ce(NO3)3·2.5H2O is the precursor of CeO2/ceria (Pillai, Page 111, Section 2.1 “Catalyst preparation”, line 16).
As Pillai expressly teaches, the activity of copper-zinc oxide catalysts can be significantly improved by the addition of CeO2 during precipitation without ageing (Pillai, Page 117, Section 4 “Conclusion”, lines 5-8).
Pillai is analogous art as Pillai is drawn to the preparation and properties of copper-zinc oxide catalysts by precipitation.
In light of the motivation of introducing CeO2 to copper-zinc oxide catalysts by adding Ce(NO3)3·2.5H2O, as taught by Pillai, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Whittle to incorporate one additional metal salt, such as Ce(NO3)3·2.5H2O, to the first aqueous solution, as taught by Pillai, as a convenient alternative to controlling an ageing process, in order to improve the catalytic activity of the metal oxide nanomaterial, and thereby arrive at the claimed invention.
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle as applied to claim 1 above, and further in view of Ananth et al., Copper oxide nanomaterials: Synthesis, characterization and structure-specific antibacterial performance, Chemical Engineering Journal, 2015, 262, 179-188 (Ananth).
Regarding claims 6-7, as applied to claim 1, Whittle further discloses small crystallites of CuO and ZnO have major advantageous effects on the reactivity of the catalyst (Whittle, page 5919, left column, line 6-9, and paragraph spanning pages 5919-5920 and Fig. 8) and that during the process of ageing, particles can increase in size (Whittle, paragraph 5918, Section “Discussion”, lines 4-7). Whittle does not explicitly disclose that the first aqueous solution further comprises at least one stabilizer.
With respect to the difference, Ananth teaches the preparation of copper oxide nanomaterials (Ananth, page 179, Section Abstract). Ananth specifically teaches that a soluble metal salt solution (Ananth, page 180, Section 2.2, line 3, Cu(NO3)2·3H2O) further comprises at least one stabilizer, such as PEG (Ananth, Page 180, Section 2.2 “Material Synthesis”, line 1, 0.0002 M PEG).
As Ananth expressly teaches, PEG is used for the stabilization of nanoparticles and for restricting the migration of the metal ions to reduce the size of the nanoparticles (Ananth, Page 180, towards the end of Section 2.2 “Material Synthesis”).
Ananth is analogous art as Ananth is drawn to the preparation of copper oxide nanomaterials.
In light of the motivation of using PEG during the preparation of copper oxide nanomaterials, as taught by Ananth, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Whittle to incorporate a stabilizer to the first aqueous solution, e.g., PEG, as taught by Ananth, in order to control the size of the nanoparticles and achieve high catalytic activity, and thereby arrive at the claimed invention.
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle as applied to claim 1 above, and further in view of Xie et al., Solvent-induced growth of ZnO particles at low temperature, Materials Letters, 2008, 62, 2814-2816 (Xie).
Regarding claim 10, as applied to claim 1, Whittle further discloses small crystallites of CuO and ZnO have major advantageous effects on the reactivity of the catalyst (Whittle, page 5919, left column, line 6-9, and paragraph spanning pages 5919-5920 and Fig. 8) and during the process of ageing, particles can increase in size (Whittle, paragraph 5918, Section “Discussion”, lines 4-7). Whittle does not explicitly disclose the second aqueous solution further comprises an organic solvent and the organic solvent comprises methanol, ethanol, n-propanol, iso-propanol, n-butanol, iso-butanol, or combinations thereof.
With respect to the difference, Xie teaches morphologically controllable synthesis of ZnO nano-or microstructures (Xie, page 2814, paragraph spanning between left and right columns), using a precipitation method (Xie, pages 2814-2815, Section Experimental, 2nd paragraph). Xie specifically teaches the addition of an organic solvent (Xie, Page 2815, Section 2, ethanol, ethylene glycol, or 1-butanol).
As Xie expressly teaches, the type of alcohol employed is one of the major factors affecting the size and shape of the synthesized particles (Xie, page 2815, Section 3.2.); the technique of using alcohol solvent advantageously modifies particle size and shape and can be properly extended to produce other micro/nanosized materials (Xie, page 2816, the end of Section 4).
Xie is analogous art as Xie is drawn to morphologically controllable synthesis of ZnO nano-or microstructures, using a precipitation method.
In light of the motivation of using an alcohol solvent (i.e, organic solvent) during precipitation synthesis, as taught by Xie, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Whittle to incorporate an organic solvent (ethanol or 1-butanol) to the first aqueous solution, as taught by Xie, in order to control the size of the nanoparticles and achieve high catalytic activity, and thereby arrive at the claimed invention. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle as applied to claim 1 above, and further in view of Shamsipur et al., Facile synthesis of zinc carbonate and zinc oxide nanoparticles via direct carbonation and thermal decomposition, 2013, 39, 819-827 (Shamsipur).
Regarding claim 12, as applied to claim 1, Whittle further discloses small crystallites of CuO and ZnO have major advantageous effects on the reactivity of the catalyst (Whittle, page 5919, left column, line 6-9, and paragraph spanning pages 5919-5920 and Fig. 8) and during the process of ageing, particles can increase in size (Whittle, paragraph 5918, Section “Discussion”, lines 4-7). Whittle fails to disclose that the second aqueous solution is added to the first aqueous solution in portions in step (c).
With respect to the difference, Shamsipur teaches the preparation of zinc oxide nanoparticles through a precipitation method (Shamsipur, page 819, Section Abstract). Shamsipur specifically teaches the control of reagent flow rate (Shamsipur, page 821, Section 2.2, line 2 and Table 1).
As Shamsipur expressly teaches, the control of reagent flow rate advantageously controls particle size (Shamsipur, Page 822, bottom of right column).
Shamsipur is analogous art as Shamsipur is drawn to the preparation of zinc oxide nanoparticles through a precipitation method.
In light of the motivation of controlling reagent flow rate during a precipitation reaction, as taught by Shamsipur, it would have been obvious to one of ordinary skill in the art to modify the teaching of Whittle to add the second aqueous solution to the first aqueous solution in portions, as taught by Shamsipur, in order to control particle size and to improve the activity of catalyst, and thereby arrive at the claimed invention.
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle as applied to claim 1 above, and further in view of Malviya et al., Solid State Physics, API Conf. Proc., 2015, 1665 (Malviya).
Regarding claim 16, as applied to claim 1, Whittle further discloses calcined in static air (550°C for 6 h) to product the catalyst (Whittle, Page 5916, left column, 1st paragraph); small crystallites of CuO and ZnO have major advantageous effects on the reactivity of the catalyst (Whittle, page 5919, left column, line 6-9, and paragraph spanning pages 5919-5920 and Fig. 8) and during the process of ageing, particles can increase in size (Whittle, paragraph 5918, Section “Discussion”, lines 4-7). 
Whittle does not explicitly disclose that wherein the temperature of step (f) is about 300°C.
With respect to the difference, Malviya teaches synthesis of CuO nanoparticles by precipitation method (Malviya, Abstract). Malviya specifically teaches calcination temperatures of 100°C to 175°C (Malviya, Abstract).
As Malviya expressly teaches, the average crystallite size of the particles increases with increasing calcined temperatures (i.e., the average crystallite size of the particles would decrease with decreasing calcined temperatures) (Malviya, page 2, left column, 1st paragraph).
Malviya is analogous art as Malviya is drawn to synthesis of CuO nanoparticles by precipitation method.
In light of the motivation of decreasing calcination temperature, as taught by Malviya, it therefore would have been obvious to a person of ordinary skill in the art to modify the teaching of Whittle, by decreasing the calcination temperature, in order to decrease the crystallite size of CuO and ZnO, and to improve the activity of catalyst.
Although there is no explicit disclosure on the temperature of about 300°C in Whittle in view of Malviya, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the calcination temperature, including over the amounts presently claimed, in order to produce a catalyst with a desirable crystallite size in Whittle in view of Malviya (Malviya, page 2, left column, 1st paragraph), and thereby arrive at the claimed invention.	
	


Response to Amendment
In response to the amended claims 1, 7, 8 and 13-17, the previous claim objections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.
In response to the amended claim 1, which recites, “providing a second aqueous solution comprising at least one soluble anion source comprising sodium bicarbonate, potassium bicarbonate, ammonium bicarbonate, or combinations thereof” and in response to the amended claim 16, which recites “the temperature of step (f) is about 300°C”. It is noted that the Whittle would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Whittle is withdrawn from the record. However, the amendments necessitate new sets of rejections as set forth above.

Response to Arguments
Applicant primarily argues:
“Applicant respectfully submits that the subject claims are non-obvious because the metal oxide semiconductor nanomaterial produced by the claimed method is not the same material produced by the methods of the cited references, that the method and expected outcome described by the primary reference (Whittle) is substantively different from that recited in the pending claims.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, Whittle teaches the required steps of the method of claim 1 as set forth above in pages 6-9.
Secondly, the recitation in the claims that the method is “for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Whittle discloses the preparation method as presently claimed, it is clear that the preparation method of Whittle would be capable of performing the intended use, i.e. for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention, absent evidence to the contrary.
Thirdly, Whittle further discloses the copper zinc oxides precursors, aged for between 0-300 min, were calcined in air (550°C for 6 h), and the calcined samples were examined by XRD, and the XRD patterns were all similar and could be assigned to CuO and ZnO reflections in all cases; and Zn was also found to exist in solid solutions with the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure and wherein the nanomaterial exhibits a chemical formula of CuO1-x/ZnOx) (Whittle, page 5918, right column 1st paragraph).

Applicant further argues:
“Moreover, nothing in any of the secondary references could, in combination with Whittle, be used to reasonably predict the claimed process or resultant nanomaterial.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
The method steps of claim 1, required to achieve the resultant nanomaterial, are already taught by Whittle, as set forth in page 6-9 above.

Applicant further argues:
“With this concluding phrase, Applicant submits that the claimed process is thus defined by the nanomaterial that it produces. As recited in claim 1, the nanomaterial is defined as having a modified tenorite crystalline structure that is composed of nanoparticles.”

Remarks, p. 10-11

The Examiner respectfully traverses as follows:
Firstly, the recitation in the claims that the method is “for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Whittle discloses the preparation method as presently claimed, it is clear that the preparation method of Whittle would be capable of performing the intended use, i.e. for preparing a metal oxide semiconductor nanomaterial comprising CuO and ZnO in a modified tenorite crystalline structure wherein the metal oxide semiconductor nanomaterial consists of clusters of metal oxide quantum dots; wherein the metal oxide quantum dots consist of heterojunctions that are unions of n-type metal oxide nanoparticles and p-type metal oxide nanoparticles; wherein the heterojunctions exhibit an anisotropic conduction of electrons and unequal band gaps; and wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial, and further wherein there is an inhomogeneous distribution of the metal oxide in the surface region of the metal oxide semiconductor nanomaterial, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention, absent evidence to the contrary.	

Secondly, Whittle teaches the copper zinc oxide precursors, aged for between 0-300 min, were calcined in air, and the calcined samples were examined by XRD (Whittle, page 5918, Fig. 6); the XRD patterns were all similar and could be assigned to CuO and ZnO reflections in all cases; Zn was also found to exist in solid solutions in the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure) (Whittle, page 5916, right column, 1st paragraph), as set forth above in page 8-9. Therefore, Whittle teaches nanomaterial with a modified tenorite crystalline structure.
	
Applicant further argues:
“In claim 1, the claimed process for producing this material includes, among other steps, a mixing stage (recited as step (c)) that lasts up to one hour and in some embodiments only 30 minutes, and a thermal degradation stage (step (f)) that, in certain embodiments, is carried out at 300°C… Whittle observed that tenorite structures are produced in the precursor only after at least a two-hour reaction. Moreover, no nanoparticles are observed by Whittle, except after a two-hour reaction (see page 5917, left column at bottom). Accordingly, Whittle does not produce Applicant's recited nanomaterial at one hour, and one of skill would not have predicted from Whittle that it would be possible to produce Applicant's recited nanomaterial after only a one-hour reaction.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Firstly, Whittle teaches the copper zinc oxide precursors, aged for between 0-300 min, were calcined in air, and the calcined samples were examined by XRD (Whittle, page 5918, Fig. 6); the XRD patterns were all similar and could be assigned to CuO and ZnO reflections in all cases; Zn was also found to exist in solid solutions in the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure) (Whittle, page 5916, right column, 1st paragraph). Specifically, Whittle teaches aging for 0 min, 30 min and 60 min (Whittle, page 5918, Fig. 6). Therefore, Whittle teaches that modified tenorite crystalline structure, the presently claimed structure, can be produced with 0-300 min, specifically including 0 min, 30 min and 60 min (Whittle, page 5918, Fig. 6).
Secondly, while Whittle describes that tenorite structures are produced in the precursor only after at least a two-hour reaction (Whittle, page 5916, Table 6), it is noted that precursor is not equal to final product produced after calcination. As set forth above, for samples aged with 0-300 mins, samples have similar XRD patterns (i.e., of the same crystalline structure), and could be assigned to CuO and ZnO reflections in all cases; Zn was also found to exist in solid solutions in the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure).
Thirdly, Whittle teaches formation of nanostructure in all samples aged for 0-300 mins, e.g. in Fig. 2 (page 5917, Fig. 2(a) to Fig. 2(f)); in Table 3 (page 5919, Table 3, also shown below).

    PNG
    media_image1.png
    197
    499
    media_image1.png
    Greyscale


Applicant further argues:
“Furthermore, Applicant notes that Whittle carries out the thermal degradation step (calcination in Whittle's terms) only at 550 degrees and does not suggest that such a process could be done at a lower temperature, such as specified by Applicant's claim 16.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
In response to the amended claim 16 submitted on 02/27/2022, a new ground of rejection for claim 16 is set forth above on page 17-18, according to Whittle in view of Malviya.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Whittle does not expressly teach the claimed thermal degradation temperature of 330°C. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Whittle does not disclose the entire claimed invention. Rather, Malviya is relied upon to teach claimed elements missing from Whittle. See page 17-18 of the Office Action set forth above.

Applicant further argues:
“Applicant notes that just as Whittle does not describe and is not predictive of the claimed method, none of the secondary references compensate for Whittle's deficiencies and provide any teaching that would have led one of skill to carry out Whittle's method for a one-hour duration to produce the noted material. None of the other cited references would have motivated one of skill to carry out the Applicant's step (c) for only one hour.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Whittle teaches the copper zinc oxide precursors, aged for between 0-300 min, were calcined in air, and the calcined samples were examined by XRD (Whittle, page 5918, Fig. 6); the XRD patterns were all similar and could be assigned to CuO and ZnO reflections in all cases; Zn was also found to exist in solid solutions in the CuO crystallites (CuO crystallites read upon tenorite crystalline structure; Zn in solid solutions with the CuO crystallites reads upon CuO and ZnO in a modified tenorite crystalline structure) (Whittle, page 5916, right column, 1st paragraph). Specifically, Whittle teaches aging for 0 min, 30 min and 60 min (Whittle, page 5918, Fig. 6). Therefore, Whittle teaches that modified tenorite crystalline structure, the presently claimed structure, can be produced with aging (i.e., reaction time) for 0-300 min, specifically including 0 min, 30 min and 60 min (Whittle, page 5918, Fig. 6).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732       



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732